



Time-Based Restricted Stock Units
Terms and Conditions
2018 Equity and Incentive Compensation Plan




1.    Grant of Restricted Stock Units. Macy’s, Inc. (the “Company”) has granted
to Grantee as of the grant date (the “Date of Grant”) that number of restricted
stock units as shown on the Restricted Stock Unit Award Letter (the “Award
Letter”) to which these Terms and Conditions apply, subject to the terms,
conditions and restrictions set forth herein and in the Macy’s, Inc. 2018 Equity
and Incentive Compensation Plan (the “Plan”). These Terms and Conditions and the
Award Letter together constitute an Evidence of Award, as defined in the Plan.
Subject to Section 11 of the Plan, each Restricted Stock Unit represents the
right to receive one share of common stock of the Company (“Common Stock”).


2.    Vesting of Restricted Stock Units.


(a) Time Vesting. Subject to Section 3 hereof, the Restricted Stock Units shall
vest in accordance with the vesting schedule detailed in the Award Letter (the
“Normal Vesting Date”).


(b) Accelerated Vesting. Notwithstanding Section 2(a), the Restricted Stock
Units shall vest as follows (referred to herein as an “Accelerated Vesting
Date”):


(i) All unvested Restricted Stock Units shall immediately vest upon Grantee’s
death or Disability (as defined in Section 16) while employed by the Company;


(ii) All unvested Restricted Stock Units shall continue to vest in accordance
with their terms in the event Grantee retires at least six months after the Date
of Grant, on or after age 62 with at least 5 years of service (“Retirement”),
and complies with the provisions of Section 3(b) below;


(iii) Unvested Restricted Stock Units shall continue to vest in accordance with
their terms to the same extent that such unvested Restricted Stock Units would
have vested had Grantee remained in continuous employment with the Company for
one year following the date of termination of Grantee’s employment, if (A) as of
the Date of Grant, Grantee is a participant in the Company’s Senior Executive
Severance Plan, (B) Grantee’s employment is terminated by the Company without
Cause (as defined in Section 16) (other than as described in clause (iv) below)
(such termination, with respect to a Senior Executive Severance Plan
participant, an “Involuntary Termination”), and (C) Grantee complies with the
provisions of Section 3(b) below; and


(iv) All unvested Restricted Stock Units shall immediately vest (A) if, within
the twenty-four (24) month period following a Change in Control (as defined in
the Plan), Grantee’s employment is terminated by the Company without Cause (as
defined in Section 16) or if Grantee voluntarily terminates employment with Good
Reason (as defined in Section 16) and is a participant in the Company’s Change
in Control Plan (either event, a “Qualifying Termination”), or (B) at the Change
in Control if awards are not assumed or replaced by the acquirer/continuing
entity on terms deemed appropriate by the Compensation Committee.




Time-Based RSU Terms and Conditions
CMD Purview March 2019
1

--------------------------------------------------------------------------------





3.    Forfeiture of Restricted Stock Units.


(a) Termination of Employment. Except as the Compensation Committee may
determine on a case-by-case basis or in accordance with Section 2(b)(ii),
2(b)(iii) or 2(b)(iv)(A), all unvested Restricted Stock Units shall be forfeited
if Grantee ceases to be continuously employed by the Company at any time prior
to the Normal Vesting Date. The continuous employment of Grantee shall not be
deemed to have been interrupted by reason of the transfer of Grantee’s
employment among the Company and its subsidiaries, divisions or affiliates or a
leave of absence approved by the Company. In the event of a termination for
Cause, all unvested Restricted Stock Units shall be immediately forfeited.


(b) Violation of Restrictive Covenants. All unvested Restricted Stock Units
shall be forfeited immediately upon the occurrence of any of the following
events. If there are no unvested Restricted Stock Units outstanding at the time
a restrictive covenant is violated, the Company may pursue other legal remedies.


(i) Following voluntary Retirement or Involuntary Termination and prior to the
later of (a) the Normal Vesting Date or (b) two years following Retirement or
one year following Involuntary Termination, as applicable, Grantee renders
personal services to a Competing Business (as defined in Section 16) in any
manner, including, without limitation, as employee, agent, consultant, advisor,
independent contractor, proprietor, partner, officer, director, manager, owner,
financer, joint venturer or otherwise; or


(ii) Following voluntary or involuntary Retirement or Involuntary Termination
and prior to the later of (a) the Normal Vesting Date or (b) two years following
retirement or Involuntary Termination, Grantee directly or indirectly solicits
or otherwise entices any of the Company’s employees to resign from their
employment with the Company, whether individually or as a group; or


(iii) At any time following voluntary or involuntary Retirement or Involuntary
Termination, Grantee discloses or provides to any third party, or uses,
modifies, copies or adapts any of the Company’s Confidential Information (as
defined in Section 16).


An involuntary Retirement occurs when the employment of a Grantee who satisfies
the age and years of service criteria described in Section 2(b) above is
terminated by the Company without Cause.


4.    Dividend, Voting and Other Rights. Grantee shall have no rights of a
stockholder with respect to the Restricted Stock Units prior to the date on
which shares of Common Stock are issued in settlement thereof, including the
right to vote any of the Restricted Stock Units or the right to receive
dividends. The Restricted Stock Units are subject to adjustment to prevent
dilution or enlargement of the rights of Grantee that would otherwise result
from changes in the capital structure of the Company or from certain corporate
transactions or events as provided in Section 11 of the Plan. Any additional
Restricted Stock Units credited to Grantee pursuant to such adjustments will be
subject to the terms and restrictions set forth in these Terms and Conditions.


5.    Settlement of Restricted Stock Units.


(a)    If Grantee is a Retirement-Eligible Grantee, subject to the satisfaction
of any withholding tax liability, the Company shall issue to Grantee (or his or
her beneficiary, if applicable) shares of unrestricted Common Stock to settle
Restricted Stock Units granted hereunder to the extent the


Time-Based RSU Terms and Conditions
CMD Purview March 2019
2

--------------------------------------------------------------------------------





Restricted Stock Units are vested on such date or event (whether vested by
virtue of such date, event or otherwise) on the earliest to occur of: (i) the
Normal Vesting Date, (ii) Grantee’s death, (iii) Grantee’s Disability, (iv) a
Change in Control; provided, that, if the Change in Control does not constitute
a “change in ownership”, a “change in effective control” or a “change in the
ownership of a substantial portion of the assets” of the Company under Section
409A of the Code (a “Section 409A Change in Control”) with respect to the
Company, the shares of unrestricted Common Stock shall not be issued or
delivered at such time and shall instead be issued or delivered in accordance
with this Section 5(a) upon the next event contemplated hereby), and (v)
Grantee’s “separation from service” from the Company within the meaning of
Section 409A of the Code and Treasury Regulation Section 1.409A-1(h), provided
such separation from service occurs within the twenty-four (24) month period
following a Section 409A Change in Control. The number of Restricted Stock Units
which are considered to be vested on any such date shall be determined in
accordance with Section 409A of the Code. In particular, for purposes of Section
5(a)(iv) above, all unvested Restricted Stock Units shall be considered as
vested on such Change in Control date if Grantee on such date would have retired
and such event would have been treated as a Retirement under Section 2(b)(ii).
The number of shares of unrestricted Common Stock to be issued in settlement of
such vested Restricted Stock Units shall be equal to the number of Restricted
Stock Units that are vested on the applicable vesting date or event. Such Common
Stock shall be credited as book entry shares to Grantee’s trading account.


(b)    If Grantee is not a Retirement-Eligible Grantee, subject to the
satisfaction of any tax withholding liability, on or promptly after the Normal
Vesting Date or, if earlier, an Accelerated Vesting Date, but in all cases
within the “short-term deferral” period determined under Treasury Regulation
Section 1.409A-1(b)(4), the Company shall issue to Grantee (or his or her
beneficiary, if applicable) shares of unrestricted Common Stock to settle vested
Restricted Stock Units granted hereunder. The number of shares of unrestricted
Common Stock to be issued in settlement of such vested Restricted Stock Units
shall be equal to the number of Restricted Stock Units that vested on the
applicable vesting date or event contemplated by Section 2(a) or 2(b). Such
Common Stock shall be credited as book entry shares to Grantee’s trading
account. For the sake of clarity, the settlement and payment of Restricted Stock
Units is intended to comply with Treasury Regulation Section 1.409A-1(b)(4), and
these Terms and Conditions and the Award Letter will be construed and
administered in such a manner. As a result, notwithstanding any provision in
these Terms and Conditions and the Award Letter to the contrary, the settlement
and payment of Restricted Stock Units will be made in all events no later than
the date that is the 15th day of the third calendar month of the applicable year
following the year in which the Restricted Stock Units are no longer subject to
a “substantial risk of forfeiture” within the meaning of Treasury Regulation
Section 1.409A-1(d).


(c)    For the sake of clarity, in the event all or any portion of the
Restricted Stock Units do not become vested, those Restricted Stock Units shall
be forfeited without payment of any consideration therefor.


6.    No Employment Contract. Nothing contained in the Award Letter or these
Terms and Conditions shall confer upon Grantee any right with respect to
continued employment by the Company, or limit or affect the right of the Company
to terminate the employment or adjust the compensation of Grantee.


7.    Taxes and Withholding. If the Company is required to withhold any federal,
state, local or foreign tax in connection with the issuance or vesting of, or
other event triggering a tax obligation with respect to, any Restricted Stock
Units or the issuance of any unrestricted shares of Common Stock or other
securities following vesting pursuant to the Award Letter or these Terms or
Conditions, it shall be a


Time-Based RSU Terms and Conditions
CMD Purview March 2019
3

--------------------------------------------------------------------------------





condition to such vesting, issuance or event that Grantee pay or make provisions
satisfactory to the Company for payment of the tax. Unless Grantee makes
alternative arrangements satisfactory to the Company prior to the vesting of the
Restricted Stock Units or the issuance of shares of unrestricted Common Stock or
other event triggering a tax obligation, Grantee will satisfy the statutory tax
withholding obligations by providing for the sale of enough shares to generate
proceeds that will satisfy the withholding obligation or surrendering to the
Company a portion of the shares of Common Stock that are issued or transferred
to Grantee following the Vesting Date for credit against the withholding
obligation at the Market Value per Share of such shares on the Vesting Date. In
accordance with Section 16 of the Plan, in no event will the fair market value
of the shares of Common Stock to be withheld or delivered pursuant to this
Section 7 to satisfy applicable withholding taxes exceed Grantee’s estimated tax
obligations based on the maximum statutory tax rates in the applicable taxing
jurisdiction.


8.    Limitations on Transfer of Restricted Stock Units. The Restricted Stock
Units may not be transferred or assigned by Grantee until they vest other than
(i) upon death, by will or the laws of descent and distribution, (ii) pursuant
to a qualified domestic relations order or (iii) to a fully revocable trust to
which Grantee is treated as the owner for federal income tax purposes.


9.   Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws; provided, however, that
the Company shall not be obligated to issue any Restricted Stock Units or shares
of unrestricted Common Stock or other securities pursuant to the Award Letter
and these Terms and Conditions if the issuance thereof would result in a
violation of any such law.


10.    Relation to Other Benefits. Any economic or other benefit to Grantee
under the Award Letter and these Terms and Conditions shall not be taken into
account in determining any benefits to which Grantee may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company.


11.    Amendments. Any amendment to the Plan shall be deemed to be an amendment
to these Terms and Conditions to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall materially impair the rights
of Grantee under the Award Letter and these Terms and Conditions without
Grantee’s consent.


12.    Severability. In the event that any provisions of the these Terms and
Conditions shall be invalidated for any reason by a court of competent
jurisdiction, the invalidated provision shall be deemed to be separable from the
other provisions hereof, and the remaining provisions hereof shall continue to
be valid and fully enforceable.


13.    Relation to Plan.


(a) General. These Terms and Conditions are subject to the terms and conditions
of the Plan. In the event of any inconsistent provisions between these Terms and
Conditions and the Plan, the Plan shall govern. Capitalized terms used herein
without definition shall have the meanings assigned to them in the Plan. All
references to the Company in these Terms and Conditions shall include, unless
the context in which it is used suggests otherwise, its subsidiaries, divisions
and affiliates.


(b) Compliance with Section 409A of the Code. The Company and Grantee
acknowledge that, to the extent applicable, it is intended that the restricted
stock units covered by these Terms and Conditions comply with or be exempt from
the provisions of Section 409A of the Code, and the restricted


Time-Based RSU Terms and Conditions
CMD Purview March 2019
4

--------------------------------------------------------------------------------





stock units shall be administered in a manner consistent with this intent. Any
amendments made to comply with Section 409A of the Code may be retroactive to
the extent permitted by Section 409A of the Code and may be made by the Company
without the consent of Grantee. In any case, Grantee shall be solely responsible
and liable for the satisfaction of all taxes and penalties that may be imposed
in connection with these Terms and Conditions and the Award Letter (including
any taxes and penalties under Section 409A of the Code), and the Company shall
not have any obligation to indemnify or otherwise hold Grantee harmless from any
or all of such taxes or penalties. Any reference herein to Section 409A of the
Code will also include any regulations or any other formal guidance promulgated
with respect to such Section by the U.S. Department of the Treasury or the
Internal Revenue Service. To the extent that the Restricted Stock Units, or the
issuance or delivery of shares of Common Stock underlying the Restricted Stock
Units are subject to Section 409A of the Code, the Restricted Stock Units shall
be awarded, and any shares of Common Stock in respect thereof shall be issued or
delivered in a manner that complies with Section 409A of the Code. Each payment
under these Terms and Conditions and the Award Letter shall be treated as a
separate payment for purposes of Section 409A of the Code. Notwithstanding any
other provision to the contrary, to the extent that any payment described in
these Terms and Conditions or the Award Letter constitutes a “deferral of
compensation” subject to Section 409A of the Code (after taking into account to
the maximum extent possible any applicable exemptions) treated as payable upon a
“separation from service” (as defined in Section 409A of the Code and Treasury
Regulation Section 1.409A-1(h)), then, if on the date of Grantee’s separation
from service, Grantee is a “specified employee” (as defined in Section 409A of
the Code and using the identification methodology selected by the Company from
time to time), to the extent required for Grantee not to incur additional taxes
pursuant to Section 409A of the Code, such payment will be made to Grantee on
the fifth business day of the seventh month after such separation from service.
Notwithstanding any other provision to the contrary, a termination or cessation
of employment shall not be deemed to have occurred for purposes of any provision
of these Terms and Conditions or the Award Letter providing for the payment of
“deferred compensation” upon or following a termination or cessation of
employment unless such termination is also a “separation from service” from the
Company, and, for purposes of any such provision of this Agreement, references
to “employment termination,” “termination of employment,” “retirement,” or like
terms shall mean “separation from service.”


14.    Successors and Assigns. The provisions of the Award Letter and these
Terms and Conditions shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and permitted assigns
of Grantee, and the successors and assigns of the Company.


15.    Governing Law. The Award Letter and these Terms and Conditions shall be
governed by and construed in accordance with the internal substantive laws of
the State of Delaware.


16.    Definitions.


(a) “Cause” shall mean that Grantee has committed prior to termination of
employment any of the following acts:


(i) An intentional act of fraud, embezzlement, theft, or any other material
violation of law in connection with Grantee’s duties or in the course of
Grantee’s employment;


(ii) Intentional wrongful damage to material assets of the Company;


(iii) Intentional wrongful disclosure of material confidential information of
the Company;




Time-Based RSU Terms and Conditions
CMD Purview March 2019
5

--------------------------------------------------------------------------------





(iv) Intentional wrongful engagement in any competitive activity that would
constitute a material breach of the duty of loyalty;


(v) Intentional breach of any stated material employment policy of the Company;
or


(vi) Intentional neglect by Grantee of Grantee’s duties and responsibilities.


For purposes of Section 16(a)(v), “material employment policy of the Company”
includes, but is not limited to, any of the following policies:  Equal
Employment Opportunity, Anti-Harassment, the policy prohibiting workplace
violence, wage & hour policies, or the prohibition on the falsification of
Company records.
(b) “Competing Business” shall mean:


(i)
Any of the following named companies, or any other business into which such
company is merged, consolidated, or otherwise combined, and the subsidiaries,
affiliates and successors of each such company





Amazon
J.C. Penney
Sears
Burlington Coat Factory
Kohl’s
Target
Dillard’s
Nordstrom
TJX
Hudson’s Bay
Ross Stores
Walmart





or


(ii) Any business or enterprise engaged in the business of retail sales that (1)
had annual revenues for its most recently completed fiscal year of at least $4.0
billion; and (2) both (i) offers a category or categories of merchandise (e.g.,
Fine Jewelry, Cosmetics, Kids, Big Ticket, Housewares, Men’s, Dresses), any of
which are offered by the Company (and its subsidiaries, divisions or controlled
affiliates), and (ii) the revenue derived by such other retailer during such
retailer’s most recently ended fiscal year from such category or categories of
merchandise represent(s), in the aggregate, more than 50% of the Company’s (and
its subsidiaries, divisions or controlled affiliates) total revenues for the
most recently completed fiscal year derived from the same category or categories
of merchandise.


(c) “Confidential Information” shall mean any data or information that is
material to the Company and not generally known to the public, including,
without limitation: (i) price, cost and sales data; (ii) the identities and
locations of vendors and consultants furnishing materials and services to the
Company and the terms of vendor or consultant contracts or arrangements; (iii)
lists and other information regarding customers and suppliers; (iv) financial
information that has not been released to the public; (v) future business plans,
marketing or licensing strategies, and advertising campaigns; or (vi)
information about the Company’s employees and executives, as well as the
Company’s talent strategies including but not limited to compensation, retention
and recruiting initiatives.




Time-Based RSU Terms and Conditions
CMD Purview March 2019
6

--------------------------------------------------------------------------------





(d) “Disability” shall mean Grantee’s inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months.


(e)    “Good Reason” shall mean:


(i) A material diminution in Grantee’s base compensation;


(ii) A material diminution in Grantee’s authority, duties or responsibilities;


(iii) A material change in the geographic location at which Grantee must perform
Grantee’s services; or


(iv) Any other action or inaction that constitutes a material breach by the
Company of an agreement under which Grantee provides services.


Notwithstanding the foregoing, in order to terminate for Good Reason, (x)
Grantee must provide the Company with written notice of the event(s) or
condition(s) constituting Good Reason within ninety (90) days following the
existence of such event(s) or condition(s), (y) the Company must be given thirty
(30) days to cure such event(s) or condition(s), and (z) Grantee must actually
terminate employment for Good Reason within sixty (60) days following the end of
the Company’s cure period.


(f)    “Retirement-Eligible Grantee” means a Grantee who, as determined on the
Date of Grant, either (i) is or will become age 62 with at least five years of
vesting service at a time when the attainment of such age and service
requirements will result in the Restricted Stock Units being treated as
“deferred compensation” subject to Section 409A of the Code or (ii) is a
participant in the Company’s Senior Executive Severance Plan.


17.    Data Privacy. Grantee hereby explicitly accepts the grant of Restricted
Stock Units and unambiguously consents to the collection, use and transfer, in
electronic or other form, of personal data as described in the Award Letter and
these Terms and Conditions by and among the Company and its subsidiaries and
affiliates for the exclusive purpose of implementing, administering and managing
Grantee’s participation in the Plan.


(a) Grantee understands that the Company holds certain personal information
about Grantee, including, but not limited to, Grantee’s name, home address and
telephone number, date of birth, social security number or other identification
number, salary, nationality, job title, shares of Common Stock held, details of
all grants of Restricted Stock Units or any other entitlement to shares of
Common Stock awarded, canceled, exercised, vested, unvested or outstanding in
Grantee’s favor, for the purpose of implementing, administering and managing the
Plan (the “Data”).


(b) Grantee understands that the Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the United States or elsewhere, and that the
recipient’s country may have different data privacy laws and protections than
the United States. Grantee understands that Grantee may request a list with the
names and addresses of any potential recipients of the Data by contacting
Grantee’s local human resources representative.




Time-Based RSU Terms and Conditions
CMD Purview March 2019
7

--------------------------------------------------------------------------------





(c) Grantee authorizes the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Grantee’s participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom Grantee may elect to deposit any shares of Common
Stock acquired.


(d) Grantee understands that Data will be held only as long as is necessary to
implement, administer and manage Grantee’s participation in the Plan.


(e) Grantee understands that Grantee may, at any time, view the Data, request
additional information about the storage and processing of the Data, require any
necessary amendments to the Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing Grantee’s local human resources
representative.


(f) Grantee understands, however, that refusing or withdrawing Grantee’s consent
may affect Grantee’s ability to participate in the Plan.


18.    Acceptance of Award. By accepting this award, Grantee agrees that during
the term of Grantee’s employment with the Company and for the 12 [24 for CEO]
month period beginning on the date that Grantee’s employment with the Company
ceases for any reason, Grantee shall not act in any capacity (whether as an
employee, agent, consultant, advisor, independent contractor, proprietor,
partner, officer, director, manager, owner, financier, joint venturer, or
otherwise), for any of the following companies, or any business into which such
company is merged, consolidated, or otherwise combined:  Amazon, Burlington Coat
Factory, Dillard’s, Hudson’s Bay, J.C. Penney, Kohl’s, Nordstrom, Ross Stores,
Sears, Target, TJX and Walmart or a Restricted Business.  A “Restricted
Business” means any business or enterprise engaged in the business of retail
sales that had annual revenues for its most recently completed fiscal year of at
least $4 billion; and both (i) offers a category or categories of merchandise
(e.g., Fine Jewelry, Cosmetics, Kids, Big Ticket, Housewares, Men’s, Dresses),
any of which are offered in stores, online or through an alternate channel
directly by the Company, and (ii) revenue derived by such other retailer during
such retailer’s most recently ended fiscal year from such category or categories
of merchandise represent(s), in the aggregate, more than 50% of the Company’s
total revenues for the most recently completed fiscal year derived from the same
category or categories of merchandise.














Time-Based RSU Terms and Conditions
CMD Purview March 2019
8